Citation Nr: 1532146	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-18 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines

THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In January 2014, the Board remanded the claim on appeal and instructed the AOJ to request verification of the Appellant's alleged active service in the United States Armed Forces from the relevant service department.  Although the record shows the AOJ sent the Appellant a notice letter requesting additional information in support of his claim, the evidence does not indicate that the AOJ contacted the relevant service department and sought updated verification of the Appellant's alleged active service.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, a remand is warranted to fully comply with the Board's remand directives.

Recently, in Tagupa v. McDonald, 2014 WL 4199213 (Vet. App. Aug. 26, 2014), the U.S. Court of Appeals for Veterans Claims (Court) addressed the question of whether a request to the NPRC satisfies VA's duty under 38 C.F.R. § 3.203(c) to request verification from a "service department" when a claimant has not submitted the requisite documentation to establish that he is a veteran for VA benefits purposes.  The Court took judicial notice of a Memorandum of Agreement (MOA) between the Department of the Army and the National Archives and Records Administration (NARA) that purported to transfer "responsibility for providing reference services on the collection of Philippine Army files and archives buildings" to NARA indefinitely.  Nevertheless, the Court determined that it was unclear whether the MOA assigned to NARA the authority to make administrative determinations verifying service, or assigned to NARA the duties to act simply as a reference librarian.  The Court found that this ambiguity in the MOA precluded it from finding that the Department of the Army had delegated its duty to make administrative determinations verifying service to NARA, or its agency, the NPRC.  As such, the Court held that in the absences of a statutorily delegated duty, the plain meaning of § 3.203(c) requires verification of service from the relevant service department.  The Court vacated the Board's decision in Tagupa and remanded the appeal for VA to seek verification of service from the Department of the Army.  See also Pucan v. McDonald, 13-0802, 2014 WL 4389456 (Vet. App. Sept. 8, 2014) (non-precedential decision, relying on Tagupa to vacate and remand with directions for VA to seek verification of the appellant's service from the service department).  Therefore, when seeking verification of the appellant's service, please contact the service department directly and not the National Personnel Records Center directly.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the relevant service department and seek updated verification of the Appellant's alleged active service in the United States Armed Forces.  Include in the request the new and material evidence submitted by the Appellant since the prior final decision.  A copy of all requests and all replies should be included in the electronic file.  This request must be made directly to the service department and not directly to the National Personnel Records Center.

2. After completing the above development, re-adjudicate the issue of entitlement to nonservice-connected pension benefits.  If the benefit sought on appeal remains denied, provide the Appellant and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.
The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




